                                                                             2/21/2020


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


MONTANA ENVIRONMENTAL                             CV 19-130-BLG-SPW-TJC
INFORMATION CENTER, et al.,

                    Plaintiffs,                   ORDER

vs.

DAVID BERNHARDT, et al.,

                    Defendants.


      On February 18, 2020, the Court issued an Order to Show Cause why the

Court’s order allowing attorney Susan M. Mathiascheck to appear pro hac vice

should not be withdrawn for failure to file an acknowledgment of her admission

and for her failure to register in the Court’s electronic filing system (“CM-ECF”).

(Doc. 36.) Ms. Mathiascheck has since filed the required acknowledgment (Doc.

40) and registered in CM/ECF. Accordingly, the Court will not revoke Ms.

Mathiascheck’s admission.

      DATED this 21st day of February, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge
